Citation Nr: 0425986	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-10 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 40 percent for low back 
strain with early degenerative disc disease with narrowing of 
disc space at L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to April 
1989.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  A hearing was conducted before the undersigned at 
the RO in December 2002.  The Board later remanded the case 
in November 2003 for additional development.


FINDING OF FACT

The veteran's low back disability is manifested by complaints 
of radiculopathic pain, with objectively demonstrated 
limitation of motion with pain; with consideration of 
functional loss, it is reasonably probable that the 
disability is productive of severe, recurring attacks of 
intervertebral syndrome, with intermittent relief.


CONCLUSION OF LAW

The criteria for a 60 percent rating for the veteran's 
service-connected low back disability have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5293, 5237, 5243 
(effective prior to and after September 23, 2002 and 
September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations apply in the instant case.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  The veteran 
was notified why his claim was denied in the December 2001 
rating decision and in a statement of the case (SOC) issued 
in July 2002.  A RO letter in July 2001, while not 
specifically mentioning "VCAA," provided the veteran some 
notice of VCAA mandates.  A November 2003 Board remand 
provided the veteran additional notice of the VCAA.  
Thereafter, pursuant to the Board's remand, a March 2004 
letter from the RO provided the veteran notice of what 
evidence was needed to establish entitlement to his claim and 
of his and VA's respective responsibilities in claims 
development.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Regarding timing of notice, it is noteworthy that while 
strict VCAA notice here did not precede the decision on 
appeal (as required by Pelegrini v. Principi, 18 Vet. App. 
112 (2004),  such notice was provided prior to the RO's last 
adjudication and certification to the Board.  The SOC and May 
2004 supplemental SOC (SSOC) also informed the veteran of 
pertinent VCAA regulations.  He is not prejudiced by any 
notice timing defect.  

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and VA and private 
treatment records.  He has been afforded VA examinations, 
most recently in April 2004.  The veteran has also been 
notified of certain recent regulatory changes (discussed 
below) regarding his service-connected low back disorder.  He 
has not identified any pertinent records outstanding.  VA's 
duties to assist, including those mandated by the VCAA, are 
met.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's service-connected low back disability is 
currently rated as 40 percent disabling.  Prior to September 
23, 2002, Diagnostic Code 5293 provided that a 60 percent 
evaluation required pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
(that is, with characteristic pain and demonstrable muscle 
spasm and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseases disc) and little 
intermittent relief.

The Board finds that the evidence supports a grant of a 
higher rating of 60 percent for the veteran's low back 
disability.  The Board here observes that under 38 C.F.R. §§ 
4.40, 4.45, and 4.59, an increased evaluation may be assigned 
on the basis of functional loss due to pain.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 36-97 (December 12, 
1997).  The medical evidence shows that the veteran has 
continually complained of chronic back pain for years.  
Ranges of motion have been shown to be limited by pain, with 
the back showing only 20 degrees of extension on the April 
2004 VA examination.  While not all the neurological symptoms 
necessary for a 60 disability rating under Diagnostic Code 
5293 have been shown, findings such as radiculopathic pain 
and demonstrable muscle spasms have tended to confirm the 
veteran's subjective complaints.  Therefore, resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
with consideration of functional loss due to pain, the 
disability picture more nearly approximates pronounced 
intervertebral disc syndrome, and an evaluation of 60 percent 
for the veteran's spine disability is warranted.

The Board notes that the 60 percent evaluation is the maximum 
rating allowed under Diagnostic Code 5293, and that a rating 
in excess of 60 percent is not warranted under any other 
potentially applicable diagnostic code.  In this regard, the 
Board notes that as there is no medical evidence of complete 
bony fixation (ankylosis) or paralyzing residuals of 
vertebral fracture, a schedular 100 percent rating under 
either 38 C.F.R. §§ 4.71a, Diagnostic Code 5285 or Diagnostic 
Code 5270 is not warranted.

The criteria for rating disabilities of the spine were 
revised, effective September 26, 2003.  The General Rating 
Formula for Diseases and Injuries of the Spine provides that 
an evaluation of 100 percent requires unfavorable ankylosis 
of the entire spine.  As this has not been shown, a rating in 
excess of 60 percent is not warranted under the old or 
revised regulations.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his lumbar 
spine disability, alone, has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.


ORDER


Subject to the laws and regulations governing the payment of 
monetary benefits, a rating of 60 percent for low back strain 
with early degenerative disc disease with narrowing of disc 
space at L5-S1 is granted.




	                        
____________________________________________
	David S. Nelson
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



